United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mount Vernon, N.Y., Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-950
Issued: January 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 7, 2011 appellant, through her attorney, timely filed an application for review
from the February 3, 2011 decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for modification of an OWCP wage-earning capacity determination dated
July 1, 1997. The Board assigned Docket No. 11-950.
OWCP accepted that on August 22, 1994 appellant, then a 33-year-old clerk, sustained a
left knee contusion and lateral derangement of the left knee. At the time of her work injury,
appellant was working on a full-time basis for the employing establishment. In a July 1, 1997
decision, OWCP reduced appellant’s compensation based on its determination that her actual
earnings in this position represented her wage-earning capacity. However, appellant established
a recurrence of disability and worsening of her employment-related condition on July 18, 2003.
On March 9, 2005 appellant returned to a light-duty position for the employing
establishment, working 4 hours per day for a total of 20 hours per week. By decision dated
May 31, 2005, OWCP reduced appellant’s compensation benefits based on a full-time position to
that of a part-time position of a mail processing clerk, 20 hours per week, effective
March 20, 2005. The employing establishment reduced appellant’s work hours from four to one
on January 25, 2010 under the National Reassessment Process.
Appellant requested
compensation beginning January 27, 2010. She filed a notice of recurrence of disability on

February 25, 2010. Appellant requested modification of OWCP’s July 1, 1997 wage-earning
capacity determination. In a June 24, 2010 decision, OWCP denied appellant’s request for
modification of its May 31, 2005 wage-earning capacity determination which was previously set
aside. Appellant requested an oral hearing. By decision dated January 21, 2011, the hearing
representative affirmed OWCP’s finding regarding the modification of the May 31, 2005 wageearning capacity determination, but modified that decision finding that appellant was entitled to
compensation from January 25 to March 29, 2010 for three hours a day.
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.1 Section 8115(a) of FECA provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageCompensation payments are based on the wage-earning capacity
earning capacity.2
determination and it remains undisturbed until properly modified.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
OWCP’s procedure manual provides that the factors to be considered in determining
whether the claimant’s work fairly and reasonably represented his wage-earning capacity include
the kind of appointment and the tour of duty. The manual states that reemployment may not be
considered suitable when the actual earning job is part time, unless the claimant was a part-time
worker at the time of injury.6
OWCP found that appellant’s actual earnings in part-time reemployment for 20 hours per
week represented her wage-earning capacity. Appellant was a full-time worker at the time of her
work injury. As the above-noted procedure makes clear, the Director of OWCP has determined
that when the tour of duty is not at least equivalent to that of the job held at the time of injury,
OWCP will not consider the reemployment suitable for a wage-earning capacity determination.
The Board finds, therefore, that OWCP abused its discretion in determining appellant’s wage1

See Katherine T. Kreger, 55 ECAB 633 (2004); 5 U.S.C § 8115 (regarding determination of wage-earning
capacity).
2

See 5 U.S.C. § 8115.

3

See 5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

4

Sharon C. Clement, 55 ECAB 552 (2004).

5

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009); see also, O.V., Docket No. 11-98 (issued September 30, 2011).

2

earning capacity based on a part-time position.7 The Board will reverse OWCP’s January 21,
2011 decision.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

O.V., supra note 6; see also S.M., Docket No. 10-2382 (issued September 28, 2011).

3

